

AGREEMENT TO CONVERT DEBT


This Agreement to Convert Debt (the “Agreement”) is made as of October 15, 2007
(the “Effective Date”) by and among Inseat Solutions, LLC, a California Limited
Liability Company (the “Holder”), and Hemcure, Inc., a Nevada corporation.


RECITALS


A. Pursuant to the promissory notes and other debt listed on Schedule I attached
hereto, as of May 31, 2007, the Company’s wholly owned subsidiary, AuraSound,
Inc., a California corporation, owes Inseat, in principal and accrued interest,
the total sum of $3,646,344.63 (the “Total Amount Owed”), out of which Inseat
has agreed to convert $2,500,000 (the “Converted Amount”) in accordance with
this Agreement.


B. The Company wishes to pay the Converted Amount by issuing securities to the
Holder and the Holder has agreed to accept the Company’s securities as full and
final payment of the Converted Amount, in accordance with the terms of this
Agreement.


Therefore, the Company and the Holder agree as follows:


AGREEMENT


1. Issuance of Securities and Cancellation of Debt.


(a) Securities to be Issued. The Holder agrees to accept, and the Company agrees
to issue to the Holder, as full and final payment of the Converted Amount,
1,666,667 shares (the “Shares”) of the Company’s $0.01 par value per share
common stock (“Common Stock”), and a warrant, in the form attached hereto as
Exhibit A, to purchase 1,666,667 shares of Common Stock at an exercise price of
$1.50 per share (the “Warrant”).


(b) Exchange of Documents. A certificate representing the Shares and the Warrant
shall be delivered to the Holder as soon as practicable. Upon receipt of the
Shares and the Warrant, (i) the Holder will return to the Company for
cancellation on its books and records all the original executed promissory notes
listed on Schedule I hereto (the “Promissory Notes”), (ii) the Company shall
record the payment of the Converted Amount on its books and records, and (iii)
the Company shall issue a new promissory note to Inseat, bearing simple interest
at the rate of 9% per annum, in the principal amount of $1,146,344.63,
representing the difference between the Total Amount Owed and the Converted
Amount.


2. Representations by Company.


The Company hereby represents and warrants to the Holder as follows:


(i) The Company is duly organized, validly existing and in good standing under
the laws of the State of Nevada.


(ii) The Company has all requisite power and authority (corporate or otherwise)
to execute, deliver and perform this Agreement and the transactions contemplated
hereby, and the execution, delivery and performance by the Company of this
Agreement has been duly authorized by all requisite action by the Company and
this Agreement, when executed and delivered by the Company, constitutes a valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors' rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).


1

--------------------------------------------------------------------------------


 
(iii) The execution, delivery and performance by the Company of this Agreement
have been duly authorized by all requisite corporate action of the Company; and
this Agreement has been duly executed and delivered by the Company.


(iv) The Shares and, when issued, the shares issuable upon exercise of the
Warrant (the “Warrant Shares”), will be duly and validly issued, fully paid and
nonassessable, and free of any liens or encumbrances.


3. Representations by the Holder.


The Holder hereby represents and warrants to the Company as follows:


(i) The Holder has all requisite power and authority (corporate or otherwise) to
execute, deliver and perform this Agreement and the transactions contemplated
hereby, and the execution, delivery and performance by the Holder of this
Agreement has been duly authorized by all requisite action by the Holder and
this Agreement, when executed and delivered by the Holder, constitutes a valid
and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors' rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).


(ii) The Holder has a pre-existing personal or business relationship with the
Company and its officers and directors.


(iii) The Holder is an “accredited investor”, as that term is defined in Rule
501 of Regulation D in that the sole shareholder of the Holder is a director and
officer of the Company.


(iv) The Holder has complied with all applicable investment laws and regulations
in force relating to the legality of an investment in the Shares and the Warrant
in the jurisdiction in which it is subject, and the Holder has obtained any
consent, approval or permission required in that jurisdiction.


2

--------------------------------------------------------------------------------


 
(v) The Holder understands and acknowledges that none of the Shares, the Warrant
or the Warrant Shares have been registered with the Securities and Exchange
Commission under Section 5 of the Securities Act or registered or qualified with
any applicable state or territorial securities regulatory agency in reliance
upon one or more exemptions afforded from registration or qualification.


(vi) The Holder understands and acknowledges that the Shares, the Warrant and
the Warrant Shares are deemed to be “restricted” securities under the Securities
Act, and may be re-sold only pursuant to exemptions provided by the Securities
Act. The Holder understands and acknowledges that the Company is required to
place a legend on each certificate representing the Shares and the Warrant
stating that the Shares and the Warrant have not been registered under the
Securities Act.


(vii) The Holder understands and acknowledges that: (i) prior to any sale,
transfer, assignment, pledge, hypothecation or other disposition of the Shares,
the Warrant or the Warrant Shares it must either: (1) furnish the Company with
an opinion of counsel, in form and substance reasonably satisfactory to the
Company and to its legal counsel, to the effect that such disposition is
exempted from the registration and prospectus delivery requirement under the
Securities Act and the securities laws of the jurisdiction in which the Holder
resides, and legal counsel for the Company shall have concurred in such opinion;
or (2) satisfy the Company that a registration statement on Form SB-2 under the
Securities Act (or any other form appropriate under the Securities Act, or any
form replacing any such form) with respect to the securities proposed to be so
disposed of shall then be effective; and that such disposition shall have been
appropriately qualified or registered in accordance with the applicable
securities laws of the jurisdiction in which the Holder resides.


4. Miscellaneous.


(a) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and the Holder.


(b) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder shall be in writing and delivered personally,
by facsimile or sent by a nationally recognized overnight courier service,
addressed to the Company at 11839 East Smith Avenue Santa Fe Springs, California
90670, facsimile number (562) 447-1788, Attn: Chief Executive Officer or such
other address or facsimile number as the Company may specify for such purposes
by notice to the Holder delivered in accordance with this Section. Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service addressed to the Holder at 11839
East Smith Avenue Santa Fe Springs, California 90670, facsimile number (562)
447-1788, Attn: Chief Executive Officer. Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of (i)
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section prior to
5:30 p.m. (Pacific time), (ii) the date after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Section later than 5:30 p.m. (Pacific time) on any date
and earlier than 11:59 p.m. (Pacific time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.


3

--------------------------------------------------------------------------------


 
(c) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties.
Neither the Holder nor the Company may assign its rights or obligations
hereunder without the prior written consent of the other.


(d) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


(e) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.


(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.


[SIGNATURES FOLLOW]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement to Convert Debt as
of the date first written above.




HEMCURE, INC.
       
By:
/s/ Arthur Liu
 
Arthur Liu, Chief Executive Officer
       
INSEAT SOLUTIONS, LLC
   
By:
/s/ Judie Rothenberger
 
Judie Rothenberger, Chief Executive Officer



5

--------------------------------------------------------------------------------

